Exhibit 10.2

FORM OF AMENDED, RESTATED AND CONSOLIDATED GUARANTY




THIS GUARANTY dated as of July 17, 2014 (this “Guaranty”) executed and delivered
by Equity LifeStyle Properties, Inc. (the “Guarantor”) in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Amended, Restated and
Consolidated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among MHC Operating Limited Partnership (the “Borrower”), the Guarantor,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent and the other parties thereto,
for its benefit and the benefit of the Lenders and the Specified Derivatives
Providers (the Administrative Agent, the Lenders, the Swingline Lender and the
Specified Derivatives Providers, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, the Guarantor, MHC Trust and MHC T1000 Trust previously executed and
delivered to the Administrative Agent that certain Amended and Restated Guaranty
dated as of May 19, 2011 (as amended and in effect immediately prior to the date
hereof, the “Revolver Guaranty”);


WHEREAS, the Guarantor, MHC Trust and MHC T1000 Trust previously executed and
delivered to the Administrative Agent that certain Guaranty dated as of July 1,
2011 (as amended and in effect immediately prior to the date hereof, the “Term
Loan Guaranty”; and together with the Revolver Guaranty each, an “Existing
Guaranty” and collectively, the “Existing Guaranties”);


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts, as applicable, with the Borrower and/or its
Subsidiaries;


WHEREAS, the Borrower and the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Guarantied Parties through their
collective efforts;


WHEREAS, the Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and


WHEREAS, the amendment, restatement and consolidation of the Existing Guaranties
effected by the Guarantor’s execution and delivery of this Guaranty is a
condition to the Guarantied Parties’ making, and continuing to make, such
financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Guarantor, the Guarantor agrees that the
Existing Guaranties are amended, restated and consolidated as follows:


Section 1. Guaranty. The Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”), without
duplication: (a) all indebtedness and obligations owing by the Borrower or any
other Loan Party to any Lender, the Issuing Bank or the Administrative Agent
under or in connection with the Credit Agreement or any other Loan Document,
including without limitation, the repayment of all principal of the Revolving
Loans, Term Loans and Swingline Loans, and the Reimbursement Obligations, and
the payment of all interest, fees, charges, attorneys’ fees and other amounts
payable to any Lender, the Issuing Bank or the Administrative Agent thereunder
or in connection therewith; (b) all existing or future payment and other
obligations owing by any Loan Party under any Specified Derivatives Contract
(other than any Excluded




--------------------------------------------------------------------------------




Swap Obligation); (c) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (d) all reasonable out-of-pocket
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (e) all other Guaranteed Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of the Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against the Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. The Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of the Guarantor under this Guaranty
shall be absolute, irrevocable and unconditional in accordance with its terms
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not the Guarantor consents thereto or has notice thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract, or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations (the “Guarantied Documents”), or (iv)
any waiver, renewal, extension, addition, or supplement to, or deletion from, or
any other action or inaction under or in respect of, any Guarantied Document or
any assignment or transfer of any Guarantied Document;


(b)    any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;


(c)    any furnishing to any of the Guarantied Parties of any security for any
of the Guarantied Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to the Guarantor, the
Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect the Guarantor’s subrogation rights, if
any, against any other Loan Party or any other Person to recover payments made
under this Guaranty;


(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;


(h)    any application of sums paid by the Borrower, or any other Person with
respect to the liabilities of the any Loan Party to the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;




--------------------------------------------------------------------------------






(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than payment and
performance in full of the Guarantied Obligations) which may at any time be
available to or be asserted by the Borrower, or any Loan Party or any other
Person against the Administrative Agent or any other Guarantied Party;


(k)    any change in corporate existence, structure or ownership of the Borrower
or any other Loan Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, or any other Loan Party under any Guarantied Document,
or any amendment hereto or thereto, proves to have been incorrect or misleading
in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor hereunder (other than payment and
performance in full or release or termination of the obligations of the
Guarantor hereunder as provided by the terms of the Credit Agreement).


Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
the Guarantor, and without discharging the Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement any Guarantied Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral securing any of the Guarantied
Obligations; (d) release any Loan Party or other Person liable in any manner for
the payment or collection of any of Guarantied Obligations; (e) exercise, or
refrain from exercising, any rights against the Borrower, any other Loan Party
or any other Person; and (f) apply any sum, by whomsoever paid or however
realized, to the Guarantied Obligations in such order as the Guarantied Parties
shall elect.


Section 5. Representations and Warranties. The Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
the Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full.


Section 6. Covenants. The Guarantor will comply with all covenants which the
Borrower is to cause the Guarantor to comply with under the terms of the Credit
Agreement or any of the other Guarantied Documents.


Section 7. Waiver. The Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of the Guarantor or which otherwise might operate to discharge the
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any one of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from the Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other




--------------------------------------------------------------------------------




Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event the Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents, or any other instrument evidencing any liability of the
Borrower, and the Guarantor shall be and remain liable to the Administrative
Agent or such other Guarantied Party for the amounts so repaid or recovered to
the same extent as if such amount had never originally been paid to the
Administrative Agent or such other Guarantied Party.


Section 10. Subrogation. Upon the making by the Guarantor of any payment
hereunder for the account of another Loan Party, the Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that the Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action the Guarantor may have against such Loan Party arising by
reason of any payment or performance by the Guarantor pursuant to this Guaranty,
unless and until all of the Guarantied Obligations have been paid and performed
in full. If any amount shall be paid to the Guarantor on account of or in
respect of such subrogation rights or other claims or causes of action, the
Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing with respect to Letter of Credit Liabilities.


Section 11. Payments Free and Clear. All sums payable by the Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to Section
3.10. of the Credit Agreement), and if the Guarantor is required by Applicable
Law or by any Governmental Authority to make any such deduction or withholding,
subject to Section 3.10. of the Credit Agreement, the Guarantor shall pay to the
Administrative Agent and the Lenders such additional amount as will result in
the receipt by the Administrative Agent and the Lenders of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, the Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, subject to and pursuant to Section 12.3. of
the Credit Agreement, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Guarantied Party (other than the Administrative Agent), an Affiliate of a
Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guarantied Party, an
Affiliate of a Guarantied Party or such Participant to or for the credit or the
account of the Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. The
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of the Guarantor in the amount of such participation, to the extent
permitted under the Credit Agreement.


Section 13. Subordination. The Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to the Guarantor of whatever description, including
without limitation, all intercompany receivables of the Guarantor from any other
Loan Party (collectively, the “Junior Claims”) shall be subordinate and junior
in right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then the Guarantor shall not accept any direct or indirect payment (in
cash, property or securities, by setoff or otherwise) from any other Loan Party
on account of or in any manner in respect of any Junior Claim until all of the
Guarantied Obligations have been paid in full.


Section 14. Avoidance Provisions. It is the intent of the Guarantor and the
Guarantied Parties that in any Proceeding, the Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of the Guarantor hereunder (or any other
obligations of the Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against the Guarantor in such Proceeding as a result of




--------------------------------------------------------------------------------




Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of the Guarantor hereunder (or
any other obligations of the Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of the Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which the Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of the Guarantor hereunder (or any other
obligations of the Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of the
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and the Guarantor or any other Person shall not have any right or claim under
this Section as against the Guarantied Parties that would not otherwise be
available to such Person under the Avoidance Provisions.


Section 15. Information. The Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that the Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise the Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17. WAIVER OF JURY TRIAL.


(a)    THE GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE GUARANTOR, THE ADMINISTRATIVE AGENT
OR ANY OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR, THE
ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT




--------------------------------------------------------------------------------




OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE
ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Guarantied Documents, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any other Guarantied Party to maintain such books and
accounts shall not in any way relieve or discharge the Guarantor of any of its
obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against the Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. Notwithstanding any provision contained herein to the
contrary, except as provided in Section 9, this Guaranty shall remain in full
force and effect with respect to the Guarantor until payment in full of the
Guarantied Obligations and the termination of the Credit Agreement in accordance
with Section 12.10 thereof, in each case other than contingent indemnification
obligations for which no claim has been made, and the termination or
cancellation of the Credit Agreement in accordance with its terms.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to the Guarantor shall be deemed to
include the Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Guarantied Documents, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, the Guarantor and without
releasing, discharging or modifying the Guarantor’s obligations hereunder.
Subject to Section 12.8 of the Credit Agreement, each Guarantor hereby consents
to the delivery by the Administrative Agent and any other Guarantied Party to
any Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or the Guarantor. The
Guarantor may not assign or transfer its obligations hereunder to any Person
without the prior written consent of all Lenders and any such assignment or
other transfer to which all of the Lenders have not so consented shall be null
and void.


Section 22. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and the Guarantor, subject to Section 12.6 of
the Credit Agreement.






--------------------------------------------------------------------------------




Section 23. Payments. All payments to be made by the Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time, on the date of demand therefor.


Section 24. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to the Guarantor at its address set forth below its signature
hereto, (b) to the Administrative Agent or any other Guarantied Party at its
respective address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, when received;
(ii) if telecopied, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered; provided, however, that in the case of the
immediately preceding clauses (i) through (iii), non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.


Section 25. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 26. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 27. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties, shall have any
liability with respect to, and the Guarantor hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Guarantor in connection with,
arising out of, or in any way related to, this Guaranty, any of the other
Guarantied Documents, or any of the transactions contemplated by this Guaranty
or any of the other Guarantied Documents. The Guarantor hereby waives, releases,
and agrees not to sue the Administrative Agent, any other Guarantied Party or
any of their respective Related Parties for punitive damages in respect of any
claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by hereby or thereby.


Section 28. Electronic Delivery of Certain Information. The Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.


Section 29. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 30. Definitions. (a) For the purposes of this Guaranty:


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning the Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of the Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to the Guarantor; (iv) the Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) the Guarantor makes a




--------------------------------------------------------------------------------




general assignment for the benefit of creditors; (vii) the Guarantor shall fail
to pay, or shall state that it is unable to pay, or shall be unable to pay, its
debts generally as they become due; (viii) the Guarantor shall call a meeting of
its creditors with a view to arranging a composition or adjustment of its debts;
(ix) the Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by the Guarantor for the purpose of effecting any of the
foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.    


(b)    As used herein, “Guarantor” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to the Credit Agreement, (c) with respect to (i) any Specified Derivatives
Obligations between any Loan Party (other than the Borrower) and any Specified
Derivatives Provider, the Borrower and (ii) the payment and performance by each
other Loan Party of its obligations under the Guaranty with respect to all Swap
Obligations, the Borrower, and (d) the successors and permitted assigns of the
foregoing.


(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


Section 31. Novation. PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY TO AMEND,
RESTATE AND CONSOLIDATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER, THE
EXISTING GUARANTIES. THE PARTIES DO NOT INTEND THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY TO BE, AND THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
BY ANY GUARANTOR UNDER OR IN CONNECTION WITH EITHER OF THE EXISTING GUARANTIES.
THE AMENDMENT, RESTATEMENT AND CONSOLIDATION OF THE EXISTING GUARANTIES EFFECTED
BY THIS GUARANTY SHALL BE EFFECTIVE ON A PROSPECTIVE BASIS ONLY. Upon the
effectiveness of this Agreement, the Administrative Agent and the Lenders shall
be deemed to have released MHC T1000 Trust, a Maryland real estate investment
trust, from its obligations as a Guarantor under the Existing Guaranties.


[Signatures on Following Page]


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this Amended,
Restated and Consolidated Guaranty as of the date and year first written above.


GUARANTOR:


EQUITY LIFESTYLE PROPERTIES, INC.,
a Maryland corporation




By: /s/ Mark Connolly
Name: Mark Connolly
Title: Assistant Treasurer
    




Address for Notices to Guarantor:


c/o MHC Operating Limited Partnership
Two North Riverside Place
Suite 800
Chicago, Illinois 60606
Attention:
Telecopy:    
Telephone:    




























--------------------------------------------------------------------------------




BORROWER:


MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:
Equity LifeStyle Properties, Inc., a Maryland corporation, its general partner





By: /s/ Mark Connolly
Name: Mark Connolly
Title: Assistant Treasurer
    




